Citation Nr: 1804608	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  17-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in November 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA opinion should be obtained.  In the March 2016 opinion, the examiner found against a relationship between the Veteran's tinnitus and his period of active service in part because his military occupational specialty (MOS) had a low probability of noise exposure.  However, the Veteran states that he was exposed to noise from jet engines by working in close proximity to the flight line for several years.  See, e.g., April 2017 VA Form 9.  The examiner should take this history into account when rendering the opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If the Veteran receives treatment at a VA medical facility, add any recent VA treatment records to the file. 

2. Request the VA examiner who conducted the March 2016 VA examination to render a supplemental opinion, as specified below.  If an opinion cannot be obtained from that examiner within a reasonable time frame, the opinion may be rendered by a different medical professional. 

The examiner is asked to render an opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran's tinnitus is linked to noise exposure during active service.  In rendering the opinion, the examiner should discuss the Veteran's statements that he had noise exposure from jet engines due to working in close proximity to the flight line for several years.  (The March 2016 VA opinion states that the Veteran's MOS was associated with a low probability of noise exposure, but does not consider this evidence.) 

The examiner must provide a complete explanation in support of the conclusion reached. 

3.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




